— Judgment of the County Court, Westchester County, rendered January 2, 1975, modified, as a matter of discretion in the interest of justice, by changing the sentence under the fifth count of the indictment so that it shall run concurrently with the sentence imposed under the first count of the indictment rather than consecutively. As so modified, judgment affirmed. In our opinion, the interests of justice will be served by this modification. The case is remitted to the County Court, Westchester County, for proceedings to direct appellant to surrender himself to said court in order that execution of the judgment be commenced or resumed (CPL 460.50, subd 5). Rabin, Acting P. J., Latham, Christ and Brennan, JJ., concur.